DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 2/22/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims.
Regarding to the claims, applicant has amended claims 1-2, 4-7, 9, 11-12 and 26; canceled claims 8 and 10; and added a set of claims, i.e., claims 31-32, into the application. As amended and newly-added, the pending claims are claims 1-7, 9, 11-13, 26 and 31-32. Note that claims 14-25 and 27-30 were canceled in the Pre-amendment of 1/15/2020.
Response to Arguments
4.	The amendments to the specification and the claims as provided in the amendment of 2/22/2022, and applicant's arguments provided in the mentioned amendment, pages 20-22, have been fully considered and yielded the following conclusions:
A) Regarding to the newly-added claims 31-32, a review of the claims has resulted that each claim further limits the subject matter of its base claim thus all pending claims 1-7, 9, 11-13, 26 and 31-32 are examined in the present office action.
B) Regarding to the objections to the specification as set forth in the office action of 10/20/2021, the amendments to the specification and applicant’s arguments as provided in the 
C) Regarding to the objections to claims 2, 4, 9 and 12 as set forth in the office action of 10/20/2021, the amendments to the claims and applicant’s arguments as provided in the amendment, page 20, have been fully considered and are sufficient to overcome the objections to the claims 2, 4, 9 and 12 as set forth in the mentioned office action.
D) Regarding to the rejections of claim 8  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 9 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 10/20/2021, the amendments to the claims and applicant’s arguments as provided in the amendment, pages 20-21, have been fully considered and are sufficient to overcome the rejections of claims 8-9 and 12 under 35 U.S.C. 112 as set forth in the mentioned office action.
E) Regarding to the rejections of claims 1, 3, 5-6, 8, 11-13 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US Publication No. 2014/0354857), as set forth in the office action of 10/20/2021, the amendments to the claims and applicant’s arguments as provided in the amendment, page 21, have been fully considered and are sufficient to overcome the rejections of claims 1, 3, 5-6, 8, 11-13 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US Publication No. 2014/0354857),  as set forth in the mentioned office action.

However, upon further consideration, new grounds of rejections are made as set forth in the present office action.
G) Regarding to the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Nishio (US Publication No. 2011/0292253) in view of Touchi et al (US Publication No. 2011/0261250), as set forth in the office action of 10/20/2021, the amendments to the claims and applicant’s arguments as provided in the amendment, page 22, have been fully considered but are not persuasive because the art of Touchi et al is used to support for the feature of movement of the fourth lens group for focusing. While applicant amended the claim 1 by narrowing the range governing the ratio of (-f4)/(fw x ft)1/2; however, applicant has not provided any argument to show that one skilled in the art cannot modify the zoom lens provided by Nishio by moving the fourth lens group for focusing as suggested by Touchi et al. 
Specification
5.	The lengthy specification which was amended by the amendment of 2/22/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-2, 5-7, 11-13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Touchi et al (US Publication No. 2011/0261232).
Touchi et al discloses a zoom lens for use in a digital still camera, see paragraphs [0003], [0014]-[0056], [0098]-[0105] and [0190]-[0193] and fig. 19. The zoom lens installed in a digital still camera of the Embodiment 3 as described in paragraph [0207] and shown in figs. 7-9 comprises a lens system (4) which comprises a lens barrel (5) for supporting a zoom lens. 
Regarding to claims 1, 13 and 26, the structure of the zoom lens, the zoom lens of the Embodiment 3 as described in paragraphs [0098]-[0105] and [0207], Tables 7 and 9 and shown in fig. 7 comprises the following features:
a) a first lens positive group (G1), a second negative lens group (G2), an aperture stop (A), a third positive lens group (G3), a fourth negative lens group (G4), and a fifth positive lens group (G5) disposed in an order from an object; 

c) regarding to the conditions governing the relationships among the focal length, f1, of the first lens group, the focal length, f2, of the second lens group, the focal length, f3, of the third lens group, the focal length, f4, of the fourth lens group, the focal length, f5, of the fifth lens group, the focal length, fw, of the zoom lens in the wide angle end state, the focal length, ft, of the zoom lens in the telephoto end state, the distance, d4w, between the fourth lens group and the fifth lens group in the wide angle end state, the distance, d3t, between the third lens group and the fourth lens group in the telephoto end state, the thickness, D5, of the fifth lens group on the optical axis, the difference, Dm5, in positions of the fifth lens group on the optical axis between the wide angle end state and the telephoto end state (with a value increasing in accordance with displacement toward the image side), the difference, Dm4, in positions of the fourth lens group on the optical axis between the wide angle end state and the telephoto end state (with a value increasing in accordance with displacement toward the image side), the half angle of view, ωt, in the telephoto end state, the half angle of view, ωw, in the wide angle end state, and the total length, TL, of the zoom lens in the telephoto end state as recited in the present claims 1-2, 5-7, 11-13 and 26, such conditions are read from the optical data of the zoom lens of the Embodiment 3 as provided in Tables 7 and 9. 
In particular, from Tables 7 and 9, since the focal length, f1, of the first lens group is 39.37702; the focal length, f2, of the second lens group is -6.1172; the focal length, f3, of the third lens group is 10.01883; the focal length, f4, of the fourth lens group is -18.1737; the focal 0; the half angle of view, ωw, in the wide angle end state is 42.32650 and the total length, TL, of the zoom lens in the telephoto end state is 64.3429 which is calculated from an object-side of the first lens group to the image-side of the fifth lens group then 
the ratio of f5 / d4w is 2.4728 which is inside the range of (2.30; 3.60) as recited in each of claims 1 and 26;
the ratio of  (-f4 / (fw x ft)1/2)  is 1.0043 which is inside the range of (0.961; 2.10) as recited in each of present claims 1 and 26;
the ratio of (-f2) / ft is 0.08676 which is inside the range of (0.052; 0.150) as recited in each of present claims 1 and 26;
the ratio of (TL x f3) / (ft x ft) is 0.1297 which is inside the range of (0.110; 0.134) as recited in present claim 2;
the value of half angle of view, ωt, in the telephoto end state is 3.10990 which is inside the range of (1.000; 7.500) as recited in present claim 5;
the value of half angle of view, ωw, in the wide angle end state is 42.32650 which is inside the range of (32.000; 47.000
the ratio of  f1 / (fw x ft)1/2  is 2.1761 which is inside the range of (1.70; 2.80) as recited in present claim 7;
the ratio of D5 / ft is 0.032 which is inside the range of (0.02; 0.05) as recited in present claim 11; and
the ratio of (-Dm4 / ft) is 0.0327 which is inside the range of (0.005;0.100) as recited in present claim 12.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Regarding to the method as recited in the present claim 26, the method limitations are implicitly met by the structural limitations.
Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1-2, 4-7, 9, 11-13, 26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US Publication No. 2011/0292253, of record).
Nishio discloses a zoom lens for use in a digital still camera. The zoom lens installed in a digital still camera as described in paragraphs [0173]-[0177] and shown in figs. 10-12 comprises a lens system (141) which as understood comprises a lens barrel for supporting a zoom lens. 

a) a first lens positive group (G1), a second negative lens group (G2), a third positive lens group (G3), a fourth negative lens group (G4), and a fifth positive lens group (G5) disposed in an order from an object; 
b) in a zooming process from a wide angel end state to a telephoto end state, each lens groups (G1-G5) is movable to vary the spaces defined between two adjacent lens groups, see paragraph [0051];
c) regarding to the conditions governing the relationships among the focal length, f1, of the first lens group, the focal length, f2, of the second lens group, the focal length, f3, of the third lens group, the focal length, f4, of the fourth lens group, the focal length, f5, of the fifth lens group, the focal length, fw, of the zoom lens in the wide angle end state, the focal length, ft, of the zoom lens in the telephoto end state, the distance, d4w, between the fourth lens group and the fifth lens group in the wide angle end state, the distance, d3t, between the third lens group and the fourth lens group in the telephoto end state, the thickness, D5, of the fifth lens group on the optical axis, the difference, Dm5, in positions of the fifth lens group on the optical axis between the wide angle end state and the telephoto end state (with a value increasing in accordance with displacement toward the image side), the difference, Dm4, in positions of the fourth lens group on the optical axis between the wide angle end state and the telephoto end state (with a value increasing in accordance with displacement toward the image side), the half angle of view, ωt, in the telephoto end state, the half angle of view, ωw, in the 
In particular, from Table 1, since the focal length, f1, of the first lens group is 38.95; the focal length, f2, of the second lens group is -4.98; the focal length, f3, of the third lens group is 8.40; the focal length, f4, of the fourth lens group is -12.82; the focal length, f5, of the fifth lens group is 21.84; the focal length, fw, of the zoom lens in the wide angle end state is 4.54; the focal length, ft, of the zoom lens in the telephoto end state is 65.28; the distance, d4w, between the fourth lens group and the fifth lens group in the wide angle end state is 7.02; the distance, d3t, between the third lens group and the fourth lens group in the telephoto end state is 7.94; the thickness, D5, of the fifth lens group on the optical axis is 1.96; the difference, Dm5, in positions of the fifth lens group on the optical axis between the wide angle end state and the telephoto end state (with a value increasing in accordance with displacement toward the image side) is 3.46; the difference, Dm4, in positions of the fourth lens group on the optical axis between the wide angle end state and the telephoto end state (with a value increasing in accordance with displacement toward the image side) is 4.98; the half angle of view, ωt, in the telephoto end state is 3.710; the half angle of view, ωw, in the wide angle end state is 43.080 and the total length, TL, of the zoom lens in the telephoto end state is 67.61 then 
the ratio of f5 / d4w is 3.11 which is inside the range of (2.30; 3.60) as recited in each of claims 1 and 26;
the ratio of  (-f4 / (fw x ft)1/2)  
the ratio of (-f2) / ft is 0.076 which is inside the range of (0.052; 0.150) as recited in each of present claims 1 and 26;
the ratio of (TL x f3) / (ft x ft) is 0.133 which is inside the range of (0.110; 0.134) as recited in present claim 2;
the ratio of (ft x ft / {(-f4) x d3t}) is 41.86 which is inside the range of (32.96; 59.21) as recited in each of present claims 4, 31 and 32;
the value of half angle of view, ωt, in the telephoto end state is 3.710 which is inside the range of (1.000; 7.500) as recited in present claim 5;
the value of half angle of view, ωw, in the wide angle end state is 43.080 which is inside the range of (32.000; 47.000) as recited in present claim 6;
the ratio of  f1 / (fw x ft)1/2  is 2.26 which is inside the range of (1.70; 2.80) as recited in present claim 7;
the ratio of Dm5 / (fw x ft)1/2  is 0.2 which is inside the range of (0.100; 0.270) as recited in present claim 9;
the ratio of D5 / ft is 0.03 which is inside the range of (0.02; 0.05) as recited in present claim 11; and
the ratio of (-Dm4 / ft) is 0.076 which is inside the range of (0.005;0.100) as recited in present claim 12.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).

The only feature missing from the zoom lens of the Example 1 as provided by Nishio is Nishio does not disclose that the value of the ratio of (-f4 / (fw x ft)1/2)  is inside the range of (0.961; 2.10) as recited in each of present claims 1 and 26; however, the range as claimed is merely that of preferred embodiments and no criticality has been disclosed. The support for that conclusion is found in the present specification as can be seen in each of paragraphs [0008], [0013], [0054], [0174] and [0237] in which applicant has disclosed that the range for governing the ratio of (-f4 / (fw x ft)1/2) is (0.67; 2.10). It is also noted that applicant has provided two examples of the present zoom lens in which the value of the mentioned ratio is not inside the range as claimed in each of present claims 1 and 26. Applicant is respectfully invited to review the present disclosure in which the specification in paragraphs [0253]-[0281] and figs. 12 and 14 for Examples 5 and 6. In particular, the value of the ratio of (-f4 / (fw x ft)1/2) is 0.763, see Example 5 in paragraphs [0253]-[0267], and the value of the ratio of (-f4 / (fw x ft)1/2) is 0.751, see Example 6 in paragraphs [0267]-[0281]. As details mentioned above then the low limit of the range can have a value of 0.751 and the value of 0.74 as provided in Example 1 of Nishio is so close to the lower value, i.e., 0.751 of the Example 6 as provided in the present application or close to the value of 0.961 as recited in each of present claims 1 and 26 that one skilled in the art would have expected the image capturing system provided by the zoom lens of the Example 1 provided by Nishio and that recited in each of present claims 1 and 26 have the same properties and there is not any unexpected result or difference in optical performance between the zoom lens of the Example 1 provided by Nishio and that recited in each of present -f4 / (fw x ft)1/2) is inside the range claimed for the purpose of meeting a particular application.
11. 	Claims 3, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US Publication No. 2011/0292253) in view of Touchi et al (US Publication No. 2011/0261250).
It is noted that in the zoom lens disclosed by Nishio, Nishio does not disclose that the fourth lens group is moved toward the image side of the zoom lens in a focusing process. However, a zoom lens having five lens groups wherein ether the fifth lens group or the fourth lens group is used as a focusing lens group is known to one skilled in the art as can be seen in the zoom lens provided by Touchi et al.
In particular, Touchi et al discloses a zoom lens having five lens groups whose refractive powers are identical to those of the lens groups constituted the zoom lens provided by Nishio. In the zoom lens provided by Touchi et al, Touchi et al discloses that the fifth lens group is used as a focusing lens group, see each of embodiments 1-4 and 6; however, in the embodiment 5, Touchi et al discloses that the fourth lens group is moved toward the image side of the zoom lens for focusing. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the zoom lens provided by Nishio by moving the fourth 
Regarding to the method as recited in the present claim 32, the method limitations are implicitly met by the structural limitations.
12. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Touchi et al (US Publication No. 2011/0261232).
It is noted that in the zoom lens of the Embodiment 3 disclosed by Touchi et al, Touchi et al does not disclose that the fourth lens group is moved toward the image side of the zoom lens in a focusing process. However, a zoom lens having five lens groups wherein either the fifth lens group or the fourth lens group is used as a focusing lens group is known to one skilled in the art as can be seen in the zoom lens provided by Touchi et al.
In particular, Touchi et al discloses that the fifth lens group is used as a focusing lens group, see each of Embodiments 1-4 and 6; however, in the embodiment 5, Touchi et al discloses that the fourth lens group is moved toward the image side of the zoom lens for focusing. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the zoom lens of the Embodiment 3 as provided by Touchi et al by moving the fourth lens group toward the image side of the zoom lens as suggested by Touchi et al as disclosed in the Embodiment 4 for the purpose of focusing to meet a particular application.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872